IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                May 14, 2009
                               No. 08-30713
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MATTHEW B SKELLY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:07-CR-257-1


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Matthew B. Skelly appeals the 24-month sentence imposed by the district
court upon revocation of his term of supervised release. Skelly argues that the
district court did not adequately explain why the three to nine month sentence
recommended in the policy statements of the Sentencing Guidelines was not
sufficient.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-30713

      Upon revoking a defendant’s supervised release, the district court may
impose any sentence that falls within the statutory maximum term of
imprisonment allowed for revocation. See 18 U.S.C. § 3583(e)(3). The district
court must consider the factors enumerated in 18 U.S.C. § 3553(a), including the
non-binding policy statements in Chapter Seven of the Sentencing Guidelines.
Id. at § 3583(e); see also United States v. Mathena, 23 F.3d 87, 92-93 (5th Cir.
1994). We review the sentence imposed on revocation of supervised release to
determine whether it is unreasonable or plainly unreasonable. See United
States v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005) (noting it is unnecessary
to decide which standard applies where a sentence passes muster under both
standards).
      The district court specifically noted the § 3553(a) factors and indicated its
concern with Skelly’s background and history, his substance abuse problems,
and the danger that he posed to the public and to himself. The court noted that
Skelly had received a large sentence reduction but that even this earlier term of
imprisonment and his prior term of supervised release had not stopped his
behavior. See U.S.S.G. § 7B1.4 comment. (n.4) (“[w]here the original sentence
was the result of a downward departure . . . that resulted in a sentence below the
guideline range applicable to the defendant’s underlying conduct, an upward
departure may be warranted”). The court stated that the three to nine month
sentence suggested by the Guidelines was inadequate, noted that Skelly had
already served six months but had not received any treatment, and indicated
that it was imposing the sentence to provide a structured environment and to get
Skelly the help that he desperately needed.         Thus, the court adequately
explained why a three to nine month sentence was not sufficient. Given the
district court’s thorough consideration of the relevant sentencing factors, Skelly
has not shown that the 24-month sentence imposed was unreasonable or plainly
unreasonable. See Mathena, 23 F.3d at 93-94 (affirming statutory maximum



                                        2
                              No. 08-30713

sentence of 36 months where guidelines range for revocation was six to 12
months).
     AFFIRMED.




                                   3